--------------------------------------------------------------------------------


EXHIBIT 10.1
SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is entered into effective as of May
10, 2006, by and among FastFunds Financial Corporation, Inc., a Nevada
corporation (“FastFunds”), and Equitex, Inc. (“Equitex”), on the one hand; and
the following holders of certain notes: MBC Global, LLC, an Illinois limited
liability company (“MBC”), Corporate Capital, Inc. a Minnesota corporation,
Carolyn Companies, a Colorado corporation, Moore Investments, Inc., an Illinois
corporation, Paul A. Moore, Kathy Moore, Kevin F. Flynn, as Trustee of the Kevin
F. Flynn June 1992 Non-Exempt Trust, European American Perinvest Group Bermuda.,
a British Virgin Island corporation, Fritz Voelker, John Eric Landry, Colin P.
Markey, Sherie Swiontek, Mark Savage and Daniel Ryweck (collectively referred to
as the “Note Holders”) on the other hand; with respect to the settlement of all
claims between the foregoing parties to this Agreement, including those relating
to certain Convertible Promissory Notes dated April 14, 2004, made by FastFunds
to the Note Holders (as listed in Exhibit 1 attached, the “Notes”), and other
related matters. FastFunds and the Note Holders may be collectively referred to
in this Agreement as the “parties” and individually as a “party.”
 
In consideration of the payments, promises, mutual covenants and releases
provided for in this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, FastFunds and the
Note Holders, intending to be legally bound, hereby agree as follows:
 
1. Securities. At a date mutually agreed upon by the parties, which shall be on
or before the later of ten business days following receipt by Equitex of one or
more counterpart originals of this Agreement signed by all of the Note Holder
parties or May 15, 2006, Equitex shall issue and deliver to the Note Holders an
aggregate of 180,000 shares of common stock of Equitex, to be divided pro rata
with the number of shares for each Note Holder being set forth in Exhibit 1
attached to this Agreement. All shares of Equitex common stock to be issued
shall be duly authorized, fully paid and non-assessable and free of restrictions
of any kind, other than restrictions noted by (i) a legend stating that the
shares represented by the certificates are subject to the terms and conditions
of that certain Stock Sale and Lock Up Agreement dated May 10, 2006, a copy of
which is available from the issuing corporation upon written request, and (ii) a
standard Securities Act restrictive
 

1

--------------------------------------------------------------------------------



legend (until removal thereof pursuant to a legal opinion of Equitex’s
securities counsel which will be delivered within one (1) business day of the
effective date of the Registration Statement). Prior to any securities being
delivered, each of the Note Holders shall deliver the original Notes to an
escrow agent mutually acceptable to all of the parties. The Notes shall be
returned to FastFunds for cancellation following the share of Equitex being
issued and delivered to the Note Holders. The Note Holders shall also be
required to execute and deliver a Shareholder Lockup Agreement in the form
attached as Exhibit 2 prior to delivery of the shares.
 
2. Price Protection. Upon receipt by each Note Holder of the certificates
contemplated by this Agreement, and the subsequent release from escrow and sale
of the shares by each Note Holder, if the dollar amount received by such Note
Holder from sales of common stock at the conclusion of the dates set forth in
the STOCK SALE AND LOCK UP AGREEMENT is less than an average sales price of
$4.00 per share, Equitex shall deliver to each Note Holder, within fifteen (15)
business days of receipt of notice to such effect, such difference in cash or
additional shares of common stock (valued at a per share conversion rate equal
to the median closing price of Equitex common stock for the thirty (30) days
preceding the date of such notice), at Equitex’s option. The Note Holder shall
provide the activity in such account to verify sales amounts and prices. During
the period of time any of the shares are in escrow, but prior to their release,
EQTX shall have a right to purchase some or all of the shares of any Note Holder
in escrow at a price equal to the greater of the average Closing Price of the
shares for the previous five(5) trading days or $4.00. Upon release of the
shares from the Escrow Agent, this right shall expire, and the Note Holders may
sell such shares in the market with the full price protection offered by this
paragraph 2. The full price protection offered by this paragraph 2 shall only
apply only to the shares released from escrow only if such shares are sold by
the Note Holder within thirty (30) days of release of the shares from the Escrow
Agent. Payment by EQTX for those shares purchased by EQTX shall be made within
three (3) business days of EQTX’s purchasing of said shares.


 
3. Settlement and Release. In consideration of the forgoing securities, each of
the Note Holders, and their officers, directors, employees, agents, attorneys,
stockholders, parent corporations, subsidiaries, affiliates (as defined in rules
under the Securities Act of 1933), representatives,
 

2

--------------------------------------------------------------------------------



successors and assigns, and the heirs, executors, successors and assigns thereof
(the “Note Holder Affiliates”) hereby forever completely and unconditionally
release, acquit and discharge FastFunds and Equitex and their officers,
directors, employees, agents, attorneys, stock-holders, parent corporations,
subsidiaries, affiliates (as defined in rules under the Securities Act of 1933),
representatives, successors and assigns, and the heirs, successors and assigns
thereof (collectively, the “Company Affiliates”) from any and all past, present
or future claims, demands, liabilities, actions, causes of action, debts,
losses, counterclaims, set-offs, liabilities, damages or suits of every kind or
nature which the Note Holders or the Note Holder Affiliates now have or may
hereafter accrue against FastFunds, Equitex or the Company Affiliates, whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or not
accrued, including but not limited to those arising out of, based upon, or in
any way related to the (a) the Notes; (b) any obligations to make any payments,
or any other monetary of non-monetary obligation or performance of any sort
arising under Notes or any other documents or agreements allegedly entered into
in connection with the Notes; (c) any alleged duty purportedly existing or
arising between the parties; (d) any alleged obligation to make payment of any
interest, late fees or other charges; (e) any alleged negligence, lack of due
care, gross negligence, or alleged intentional, willful or wanton misconduct
resulting in any alleged loss; (f) any lost profits, loss of business
opportunities, lost investment returns, lost investment opportunities or other
business losses; (g) any alleged conspiracy or purportedly tortious conduct,
misapplication of proceeds, or alleged act or omission purportedly resulting in
injury; (h) any alleged fraud, concealment, misrepresentation, negligent
misrepresentation, failure to make disclosure, or allegedly misleading or
inaccurate statements purported to have been made to by FastFunds or the Company
Affiliates; (i) alleged infliction of emotional distress, pain, suffering or
other similar injury; (j) any alleged costs, expenses, fees, charges, attorneys
fees or expenses, expert witness fees or expenses, or third party costs, fees,
expenses or charges, purportedly incurred; and (k) any other claims, demands,
actions, causes of action or suits which the Note Holders or the Note Holder
Affiliates asserted, attempted to assert or could have asserted against
FastFunds, Equitex or the Company Affiliates (all of which are hereinafter
referred to as the "Released Note Holder Claims") up to and including the date
hereof; provided, however, that the obligations of FastFunds and Equitex to
perform this Agreement are specifically excluded from the foregoing release.
 

3

--------------------------------------------------------------------------------



4. Settlement and Release. FastFunds and the Company Affiliates hereby forever
completely and unconditionally release, acquit and discharge the Note Holders
and the Note Holder Affiliates from any and all past, present or future claims,
demands, liabilities, actions, causes of action, debts, losses, counterclaims,
set-offs, liabilities, damages or suits of every kind or nature which FastFunds
or Company Affiliates now have or may hereafter accrue against Note Holders or
the Note Holder Affiliates, whether known or unknown, asserted or unasserted,
absolute or contingent, accrued or not accrued, including but not limited to
those arising out of, based upon, or in any way related to the (a) the Notes;
(b) any obligations to make any payments, or any other monetary of non-monetary
obligation or performance of any sort arising under Notes or any other documents
or agreements allegedly entered into in connection with the Notes; (c) any
alleged duty purportedly existing or arising between the parties; (d) any
alleged obligation to make payment of any interest, late fees or other charges;
(e) any alleged negligence, lack of due care, gross negligence, or alleged
intentional, willful or wanton misconduct resulting in any alleged loss; (f) any
lost profits, loss of business opportunities, lost investment returns, lost
investment opportunities or other business losses; (g) any alleged conspiracy or
purportedly tortious conduct, misapplication of proceeds, or alleged act or
omission purportedly resulting in injury; (h) any alleged fraud, concealment,
misrepresentation, negligent misrepresentation, failure to make disclosure, or
allegedly misleading or inaccurate statements purported to have been made to by
Note Holders or the Note Holder Affiliates; (i) alleged infliction of emotional
distress, pain, suffering or other similar injury; (j) any alleged costs,
expenses, fees, charges, attorneys fees or expenses, expert witness fees or
expenses, or third party costs, fees, expenses or charges, purportedly incurred;
and (k) any other claims, demands, actions, causes of action or suits which
FastFunds or the Company Affiliates asserted, attempted to assert or could have
asserted against the Note Holders or the Note Holder Affiliates (all of which
are hereinafter referred to as the "Released Company Claims") up to and
including the date hereof; provided, however, that the obligations of the Note
Holders to perform this Agreement are specifically excluded from the foregoing
release. The Released Note Holder Claims and the Released Company Claims may
hereafter be referred to together as the “Released Claims.”
 
5. Confidentiality. Except as required by law, rule, regulation, subpoena of a
court, or order of a court, or to
 

4

--------------------------------------------------------------------------------



enforce this Agreement, the parties agree on their own behalf and on behalf of
their respective attorneys, agents, successors and assigns that neither the
Parties nor the attorneys, agents, successors or assigns of the parties, will
disclose to any other person or entity: (1) the contents or substance of this
Agreement, (2) any of the facts or matters in controversy or dispute in
connection with the Case or the Released Claims, or (3) any communications prior
to the date of this Agreement between the Parties with respect to the Released
Claims, or this Agreement (the "Confidential Matters"). In the event that any of
the parties, or any attorney, agent, successor or assign of any of the parties
receives a subpoena or order requesting or requiring that any of the
Confidential Matters be disclosed, or any of the parties, or any attorney,
agent, successor or assign of any of the parties, decides to disclose any of the
Confidential Matters for any reason other than required disclosure of publicly
traded companies under the securities laws and regulations, the person or entity
receiving the subpoena or order, or deciding to disclose the Confidential
Matters, shall promptly notify the parties to this Agreement prior to
disclosure, of that subpoena or order, or intent to disclose the Confidential
Matters. A party may, without violating this paragraph, inform anyone that "All
matters and disputes between the parties have been settled pursuant to
agreement," or words of similar meaning and substance. A party may disclose this
Agreement to that party’s attorneys or accountants, provided that the attorneys
or accountants agree to keep the matter confidential pursuant to the terms of
this section as if they were a party to this Agreement.
 
6. Representations and Warranties. Each party to this Agreement represents and
warrants to the others that: (a) it has full power and authority to enter into
this Agreement and perform all of its obligations under this Agreement, has duly
executed and delivered this Agreement, and this Agreement is legally binding on
it and is enforceable in accordance with its terms; (b) the execution, delivery
and performance of the transactions contemplated herein do not conflict with or
violate, or result in a breach of or constitute a default under, any contract or
agreement to which it is a party or by which it is bound; and (c) no consent or
approval from any person, firm or entity, or any governmental authority or
court, is required in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated by this
Agreement. Each of the parties represents and warrants that it has not filed for
or been the subject of any bankruptcy or insolvency proceeding or receivership
since the Released Claims
 

5

--------------------------------------------------------------------------------



arose, that it is competent and authorized to enter into and perform this
Agreement, and will be bound by the terms of this Agreement. Each party to this
Agreement represents and warrants that the party has relied upon the party’s own
judgment and the judgment of the party’s own respective legal counsel regarding
the every aspect of this Agreement, and that no statements or representations
(expressed or implied) were made by any other party or any other party's agents,
employees, officers, directors or legal representatives that have influenced or
induced the party to execute this Agreement. Each party has prior to the
negotiation, drafting and execution of this Agreement obtained for itself of
sufficient relevant information to intelligently exercise the party’s
independent judgment regarding this Agreement. Each of the parties assumes the
risk of any mistake of fact or any fact which may be unknown to them relating to
this Agreement or the Released Claims. By executing this Agreement and granting
the releases in this Agreement, it is the full intent of each of the parties to
this Agreement to release the opposing parties respectively from unknown or
unforeseen losses, costs, expenses, liabilities, claims, injuries, damages and
consequences thereof which may or will result from the Released Claims prior to
or after the date of the execution of this Agreement arising out of facts that
occurred prior to the date of this Agreement, regardless of when the damages
were incurred.
 
7. Warranty of Ownership. The Note Holders represent and warrant that they are
the sole lawful owners of all of the Notes and Released Note Holder Claims free
of all liens and interests, and that they have not transferred, encumbered or
assigned any interest in any of the Released Claims to any person or entity. The
Note Holders agree to indemnify and hold FastFunds, Equitex and the Company
Affiliates harmless from any claims, demands, actions, causes of action or suits
brought against FastFunds, Equitex or the Company Affiliates by any person or
entity claiming any interest in any of the Notes or Released Note Holder Claims.
 
8. Accord and Satisfaction. The covenants, promises and agreements contained in
this Agreement are made pursuant to a settlement between the parties to this
Agreement, represent a compromise of disputed claims, and are not an admission
of liability by any of the parties to this Agreement. This Agreement is in full
accord and satisfaction of all disputed claims between the parties to this
Agreement.
 
9. Notices. All notices permitted, provided for, necessary or convenient in
connection with this Agreement shall
 

6

--------------------------------------------------------------------------------



be effective (a) when the confirmation is electronically recorded after being
sent by telecopier to the telecopier numbers for the parties set forth in
Exhibit 1 attached, or (b) the next business day after being sent for overnight
delivery, proper charges pre-paid, by a reputable overnight delivery service or
U.S. Express Mail to the notice address of the parties set forth in Exhibit 1
attached, or (c) upon the seventh business day after being mailed certified or
registered mail, return receipt requested, proper postage prepaid to the notice
address of the parties set forth in Exhibit 1 attached (or to any subsequent
Notice Address for which the other parties have been given notice as provided
for herein).
 
10. Exception From Release. Notwithstanding any other provision contained in
this Agreement to the contrary, the parties hereto acknowledge and agree that
this Agreement and the provisions contained herein do not purport to release or
affect any of the rights, interests or claims of Paul A. Moore, Anglo Irish BK
(Suisse) S.A, Fritz Voelker or Kevin F. Flynn June 1992 Non-Exempt Trust
pursuant to the issuance of certain 9.5% Convertible Notes issued by FastFunds
to such parties on December 10, 2004; December 22, 2004; December 3, 2004 and
November 24, 2004 respectively.
 
11. General Provisions. This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective heirs, successors and assigns.
This Agreement may be executed in any number of counterparts, all of which will
be considered one and the same agreement. The signatures to this Agreement may
be delivered by facsimile or other means of electronic transmission (and
signatures so delivered shall be valid and binding to the same extent as
original signature). All of the parties, with the assistance of their counsel,
have participated in the drafting and negotiation of this Agreement, and the
Agreement shall be construed as if it were prepared by all of the parties to
this Agreement, without regard to who originally drafted or proposed any section
or term of the Agreement. This Agreement reflects the entire understanding
between the parties to this Agreement, and fully supersedes and replaces any and
all alleged or actual prior agreements or understandings between the parties to
this Agreement. No statements, promises or inducements by any of the parties or
any agent of any of the parties to this Agreement shall be valid or binding
unless they are contained in this Agreement. No modification or amendment to
this Agreement shall be valid or binding unless that modification or amendment
is set forth in a subsequent written document
 
7

--------------------------------------------------------------------------------


 
executed by each of the parties to be bound by the amendment or modification.
This Agreement shall be construed in accordance with the laws of the State of
Colorado. If any provision of this Agreement or the application of that
provision to any party or circumstances shall be held invalid, the remainder of
the Agreement, or the application of that provision to the party or
circumstances other than those to which it is held invalid, shall not be
affected by that determination. In view of the purposes of this Agreement, it is
agreed that the remedy at law for failure of any party to perform would be
inadequate and that the injured party or parties, at its or his option, shall
have the right to compel the specific performance of this Agreement in a court
of competent jurisdiction, to the extent permitted by applicable law and not
expressly prohibited by this Agreement. The prevailing party in any proceeding
shall be entitled to recover its reasonable attorneys’ fees and costs of
collection to enforce any provision of this Agreement. All of the
representations and warranties in this Agreement shall survive the execution and
delivery and performance of obligations pursuant to this Agreement.
 
In Witness Whereof, the parties have executed this Settlement Agreement to be
effective as of the date first written above.
 



 
FASTFUNDS FINANCIAL CORPORATION:
         
By: /S/ MICHAEL S. CASAZZA
Its: PRESIDENT
     
EQUITEX, INC.
         
By: /S/ HENRY FONG
Its: PRESIDENT

 


 


8

--------------------------------------------------------------------------------


 
 
 NOTEHOLDERS:    

MBC GLOBAL, LLC:
   
 
   
By: /s/ JON ERIC LANDRY
 
Its: COO
         
 
CORPORATE CAPITAL, INC.:
         
By: /S/ MARK SAVAGE
 
Its: PRESIDENT
     
 
CAROLYN COMPANIES:
         
By: /S/ THEODORE H. SWINDELLS
 
Its: PRINCIPAL
     
 
MOORE INVESTMENTS, INC.:
         
By: /S/ PAUL A. MOORE
 
Its:      
     
 
PAUL A. MOORE
     
 
/S/ PAUL A. MOORE
     
 
KATHY MOORE
     
 
/S/ KATHY MOORE

 

     
 
KEVIN F. FLYNN JUNE 1992 NON-EXEMPT TRUST:
         
By: /S/ KEVIN F. FLYNN
 
Its Trustee
   

 
9

--------------------------------------------------------------------------------



  

 
EUROPEAN AMERICAN PERINVEST GROUP BERMUDA
         
By: /S/ THEODORE H. SWINDELLS
 
Its: SHAREHOLDER
     
FRITZ VOELKER
         
/S/ FRITZ VOEKLER
             
JON ERIC LANDRY
         
/S/ JON ERIC LANDRY
     
COLIN P. MARKEY
         
/S/ COLIN P. MARKEY
         
SHERIE SWIONTEK
         
/S/ SHERIE SWIONTEK
     
MARK SAVAGE
         
/S/ MARK SAVAGE
     
DANEIL RYWECK
         
/S/ DANIEL RYWECK



10

 